           Case 1:20-cv-00904-JLT Document 39 Filed 03/02/21 Page 1 of 1


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JOEL JAMES CLOUD,                               )   Case No.: 1:20-cv-00904-JLT (HC)
                                                     )
12                  Petitioner,                      )   ORDER DENYING MOTION TO AMEND
                                                     )   JUDGMENT
13          v.                                       )
                                                     )   (Doc. 38)
14   RAYBON JOHNSON, Warden,
                                                     )
15                  Respondent.                      )
                                                     )
16                                                   )

17          On November 3, 2020, the Court denied the petition for writ of habeas corpus. (Doc. 31.)

18   Petitioner then appealed to the Ninth Circuit Court of Appeal. (Docs. 33, 34.) On March 1, 2021,

19   Petitioner filed a motion for relief from the judgment. (Doc. 38.) Insofar as this case was closed on

20   November 3, 2020, the Court is without jurisdiction to grant any relief. Accordingly, the Petitioner’s

21   motion is DENIED.

22
23   IT IS SO ORDERED.

24      Dated:     March 2, 2021                               /s/ Jennifer L. Thurston
25                                                       UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                         1
